DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling device for cooling air” in claim 21, line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For clarity, a “cooling device” will be considered a Peltier element.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29, 31-34, and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be support in the originally filed disclosure for  “a first duct for conducting the cooled air from the cooling device not the cooling zone” from claim 21, lines 5-6. There does appear to be support for “Air-guiding shafts 113, which are formed by the cooling zone walls 201, 211, 221 are arranged between the cooling zones 200, 210, 220. For this purpose, the aluminum plate 301 is provided with holes 302, and therefore the cooling air can pass from the condensate separator 330 through the holes 302 into the air-guiding shafts 113. 
In an alternative embodiment, further air-guiding shafts 113 can be formed in the intermediate spaces between the cooling zones 200, 210, 220 and the inner side of the outer wall 102 of the housing 100, and therefore the air-guiding shafts 113 can be provided along all of the cooling zone walls 201, 211, 221.” on page 17, lines 3-10.  Per MPEP 2173.05(i), "Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”
Claims 22-29, 31-34, and 41-42 are rejected to as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al. (US 6,170,267) in view of Swofford (US 2010/0212343).
	Per claims 21-24, Kitaoka teaches an apparatus for cooling containers (fig. 1) comprising a cooling zone (10) for receiving containers (1), with a cooling zone base (bottom of 1) and a cooling zone wall (sides of 1), and a cooling device (all elements associated with the generating and cooling of the system, generally but not limited to, 21 and 31) for cooling air in the cooling zone, wherein the cooling device comprises a condensate separator (33), wherewith air can be dried in the first cooling zone (col. 3, lines 1-7) but fails to explicitly teach a first duct for conducting the cooled air from the cooling device not the cooling zone, wherein  an outlet of the first duct is spaced apart from the cooling zone base, wherein the cooling device comprising the condensate separator, wherewith air can be dried before conducting the air into in the first cooling zone (claim 1), wherein the apparatus is designed as an open apparatus for cooling containers (claim 22), wherein the outlet of the first duct is arranged at a cooling zone edge of the cooling zone wall (claim 23), and wherein the outlet extends over more than 20%, of the cooling zone edge of the cooling zone wall (claim 24).
	However, Swofford teaches a cooling apparatus comprising a cooling device (24, 40, and 50), wherein a first duct (20) for conducting cooled air from the cooling device (24, 40, and 50) not a cooling zone (zone inside 10 wherein items are stored) (20 directly is downstream of the cooling device, thus 20 directs cool air from the cooling device not from the cooling zone), wherein an outlet (26) of the first duct is spaced apart from a cooling zone base (bottom of zone inside 10 where items are stored), wherein the cooling device comprises a condensate separator (24; para. 0023), wherewith air can be dried before conducting the air into the first cooling zone (para. 0023), wherein the apparatus is designed as an open apparatus for cooling containers (see figure 1 showing the open type cooling system) (claim 22), the outlet (26) of the first duct is arranged at a cooling zone edge (edge of top wall) of a cooling zone wall (top wall of cooling zone shown in figure 2) (claim 23), and the outlet extends over the cooling zone edge of the cooling zone wall (the outlet necessarily extends over the cooling zone edge of the cooling zone wall to allow air to flow in to the cooling zone) (claim 24) for preventing frost accumulation on items being stored within the cooling zone (para. 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cooling device, wherein a first duct for conducting cooled air from the cooling device into a cooling zone, wherein an outlet of the first duct is spaced apart from a cooling zone base, characterized in that the cooling device comprises a condensate separator, wherein air can be dried before conducting the air into the first cooling zone, wherein the apparatus is designed as an open apparatus for cooling containers (claim 22), the outlet (26) of the first duct is arranged at a cooling zone edge of a cooling zone wall (claim 23), and the outlet extends over the cooling zone edge of the cooling zone wall (claim 24) as taught by Swofford in the invention of Kitaoka, in order to advantageously preventing frost accumulation on items being stored within the cooling zone (para. 0023).
Regarding the outlet extending over more than 20%, one skilled in the art would know that as the outlet size increases the airflow will increase and the cooling into the cooling zone will be increased.  Therefore the amount the outlet extends over the cooling zone edge of the cooling zone wall is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the amount the outlet extends over the cooling zone edge of the cooling zone wall the greater the amount of cooling air introduced into the cooling zone and the greater the amount of cooling air supplied to the items stored in the cooling zone.  Therefore, since the general conditions of the claim, i.e. the outlet extending over the cooling zone edge of the cooling zone was disclosed in the prior art by Kitaoka, as modified, it is not inventive to discover the optimum workable amount the outlet extends over the cooling zone edge of the cooling wall by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the outlet disclosed by Kitaoka, as modified, extend over more than 20% of the cooling zone edge of the cooling zone wall.
	Per claim 33, Kitaoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Kitaoka, as modified, teaches the cooling element comprises a first heat sensor (24) and an edge region (region around 16) of the cooling zone comprises a second heat sensor (16) for controlling a cooling capacity (via 29) .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al. (US 6,170,267) in view of Swofford (US 2010/0212343) as applied to the claims above and further in view of Hatch et al. (US 6,612,124).
	Per claim 34, Kitaoka, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Kitaoka, as modified, fails to explicitly teach  the apparatus comprises an outer wall with protruding supporting elements.
	However, Hatch teaches a cooling apparatus comprises an outer wall (24) with protruding supporting elements (12), for improved temperature regulation (col. 3, lines 60-61).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an outer wall with protruding supporting elements, as taught by Hatch in the invention of Kitaoka, as modified, in order to advantageously improve the temperature regulation of the system (col. 3, lines 60-61).
Allowable Subject Matter
Claim 43 is allowed.
Claims 25-32 and 41-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to the applicant’s position on page 8, second paragraph, that the claim limitation “cooling device for cooling air” should be interpreted based on the ordinary meaning as well as from the description; the applicant is reminded that claim interpretation under 35 USC 112(f) is based on the claim language.  A “cooling device for cooling air” is considered a nonce term (“device”) followed by functional language (“for cooling air”).  Further, no structural elements are recited in the claim to perform the function.  Thus a “cooling device for cooling air” will be considered a Peltier element.
In regards to the applicant’s argument on page 9, second paragraph, that “Kitaoka fails disclose an apparatus for cooling containers which comprises a duct for conducting air cooled by a cooling device [[into]] not a cooling zone, said duct having an outlet which is spaced apart from a base of the cooling zone”; the examiner did not rely on Kitaoka to disclose a  first duct for conducting the cooled air from the cooling device not the cooling zone.  Swofford was cited to teach a cooling apparatus comprising a cooling device, wherein a first duct for conducting cooled air from the cooling device not a cooling zone for preventing frost accumulation on items being stored within the cooling zone.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 9, second paragraph, that Kitaoka fails to disclose a condensate separator with which air can be dried before conducting the air into the first cooling zone; the examiner did not rely on Kitaoka to disclose a condensate separator with which air can be dried before conducting the air into the first cooling zone.  Swofford was cited teach a condensate separator, wherein air can be dried before conducting the air into the first cooling zone for preventing frost accumulation on items being stored within the cooling zone.  Therefore the applicant’s argument is not persuasive and the rejection remains.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 10, third paragraph, that Swofford discloses a dehumidified air curtain and thus would not correspond to the claimed invention when combined with Kitaoka; the examiner respectfully disagrees.  Kitaoka discloses the apparatus for cooling chambers including a cooling device for cooling air in the cooling zone and condensate separator wherewith air can be dried in the first cooling zone.  Further,  Swofford teaches a cooling apparatus comprising a cooling device, wherein a first duct for conducting cooled air from the cooling device not a cooling zone, wherein an outlet of the first duct is spaced apart from a cooling zone base, wherein the cooling device comprises a condensate separator, wherewith air can be dried before conducting the air into the first cooling zone.  Per MPEP 2141.03, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, thus would be able to fit the teachings of multiple patents together like pieces of a puzzle.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763